Stephen E. Earle MD and
                                                                  Stephen E. Earle MD




                        Fourth Court of Appeals
                               San Antonio, Texas
                                     April 16, 2014

                                  No. 04-13-00753-CV

                                   Robert SCHRADE,
                                       Appellant

                                            v.

                  Stephen E. EARLE MD and Stephen E. Earle MD PA,
                                    Appellees

                From the 45th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-03779
                        Honorable Laura Salinas, Judge Presiding


                                     ORDER
      The Appellee’s Motion for Leave to File Amended Brief is GRANTED. Appellee’s
amended brief is due no later than April 18, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court